Case 3:17-cv-00330-RGJ-CHL Document 81 Filed 12/10/18 Page 1 of 1 PageID #: 2178




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                             CIVIL DIVISION AT LOUISVILLE
                              CASE NO. 3:17-CV-00330-RGJ-CHL

 RACHEAL ELIZABETH ANN BUTRUM                                                         PLAINTIFF

    v.                              NOTICE OF ATTORNEY LIEN

 THE LOUISVILLE ZOO FOUNDATION, INC.,
 LOUISVILLE METROPOLITAN GOVERNMENT                                              DEFENDANTS

                                            * * * * *

         Comes Timothy Denison, Attorney at Law, 235 South Fifth Street, The Third Floor,

 Louisville, Kentucky 40202, and hereby gives notice and asserts his attorney lien pursuant to

 KRS 376.460 for attorney fees earned herein in quantum meruit on any and all property owned

 by Racheal Elizabeth Anne Butrum. Any and all sums due and owing Plaintiff from any source

 should first be paid to the undersigned and used to extinguish said lien.

                                               Respectfully submitted,

                                               /s/ Timothy Denison
                                               TIMOTHY DENISON
                                               Attorney at Law
                                               228 South Fifth Street
                                               The Third Floor
                                               Louisville, Kentucky 40202-3226
                                               (502 589-6916; (FAX) 568-6919
                                               timothydenison@aol.com

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing was served by CM/ECF upon all parties
 entitled to receive service and by first class mail, postage prepaid, to Ms. Racheal Elizabeth
 Anne Butrum, 2620 McCoy Way, Louisville, Kentucky 40205; on this 10th day of December,
 2018.
                                                /s/Timothy Denison
                                                TIMOTHY DENISON
